Ringland, Judge,
dissenting.
{¶ 19} I respectfully dissent from the majority’s dismissal of the instant appeal. I would sustain appellant’s first assignment of error and reverse the decision of the trial court.
{¶ 20} The majority concludes that neither this court, nor the trial court, has jurisdiction to review appellant’s challenge. However, the issue raised by appellant involves criminal subject-matter jurisdiction. Subject-matter jurisdiction refers to a court’s ability to hear and finally determine a certain criminal charge, including the sentencing of a defendant following conviction and any other penalties imposed. State v. McCoy (1953), 94 Ohio App. 165, 166, 51 O.O. 384, 114 N.E.2d 624. See also Sheldon’s Lessee v. Newton (1854), 3 Ohio St. 494, 499. The penalty challenged by appellant in this case involves the registration requirements pursuant to his classification as a sexual predator under Megan’s Law. Appellant argues that the trial court had no authority to require him to register as a sexual predator because he was released from prison prior to the effective date of former R.C. 2950.04(A), July 1, 1997.
{¶ 21} The majority concludes that appellant cannot raise his challenge to the Megan’s Law registration requirements since the issue was raised at a hearing under the Adam Walsh Act. However, the defense of lack of subject-matter jurisdiction can never be waived. State v. Williams (1988), 53 Ohio App.3d 1, 5, 557 N.E.2d 818, citing State v. Shrum (1982), 7 Ohio App.3d 244, 7 OBR 323, 455 N. E.2d 531, fn. 2. See also State v. Wozniak (1961), 172 Ohio St. 517, 520, 18 O.O.2d 58, 178 N.E.2d 800. Moreover, lack of subject-matter jurisdiction may be raised at any time, even collaterally in a subsequent or separate proceeding, as appellant has done in this case. Wozniak at 520; Williams at 5; Shrum at fn. 2. Appellant’s challenge may not be seen as timely enough or presented in a form preferred by the majority such as a petition seeking a writ of habeas corpus or mandamus. Nevertheless, the issue remains ripe for review and should be addressed by this court.
{¶ 22} In January 1992, appellant was convicted of four counts of gross sexual imposition and sentenced to four consecutive two-year prison terms. Prior to his release from prison, on March 14, 1997, the trial court adjudicated appellant a *492sexual predator under Megan’s Law. Appellant was released from prison on March 18,1997.
{¶ 28} Former R.C. 2950.04(A)(1) indicates which individuals must register under Megan’s Law:
{¶ 24} “(a) Regardless of when the sexually oriented offense was committed, an offender who is sentenced for the sexually oriented offense to a prison term, a term of imprisonment, or any other type of confinement and, on or after July 1, 1997, is released in any manner from the prison term, term of imprisonment, or confinement;
{¶ 25} “(b) Regardless of when the sexually oriented offense was committed, an offender who is sentenced for a sexually oriented offense on or after July 1, 1997, and to whom division (A)(1)(a) of this section does not apply;
{¶ 26} “(c) If the sexually oriented offense was committed prior to July 1, 1997, and neither division (A)(1)(a) nor division (A)(1)(b) of this section applies, an offender who, immediately prior to July 1, 1997, was a habitual sex offender who was required to register under Chapter 2950. of the Revised Code.”
{¶ 27} In State v. Bellman (1999), 86 Ohio St.3d 208, 714 N.E.2d 381, the Ohio Supreme Court first addressed former R.C. 2950.04(A)(1)’s applicability to a sexual predator released from prison prior to the statute’s effective date. Bellman was adjudicated a sexual predator in March 1997 and was released from prison prior to July 1, 1997. Id. at 209. Bellman appealed his adjudication, arguing that he was not required to register as a sexual predator because he did not fit within any of the statutory classes of individuals required to do so under the statute. Id. The Ohio Supreme Court agreed, finding that although the trial court properly classified him as a sexual predator, Bellman had no duty to register because he did not fit within any of the categories listed under R.C. 2950.04(A)(1) due to his release prior to the July 1, 1997 effective date. Id. at 212. See also State v. Taylor, 100 Ohio St.3d 172, 2003-Ohio-5452, 797 N.E.2d 504 (noting that although the General Assembly could have written the statute to require all sexual predators to register, it simply did not do so).
{¶ 28} This court applied Bellman in State v. Benson (Aug. 28, 2000), Butler App. No. CA99-11-194, 2000 WL 1221851. In 1975, Benson pleaded guilty to and was convicted of one count of gross sexual imposition. Id. at *1. He was sentenced to a two-to-five year prison term for the offense and was released in 1980. Id. Following a hearing in 1999, the trial court adjudicated Benson a sexual predator subject to the registration, verification, and notification requirements of R.C. Chapter 2950. Id. In Benson, we concluded that the defendant was not subject to the registration requirements of the statute because he did not fit within the plain language of R.C. 2950.04(A) due to his release before July 1, 1997. Id. at *8.
*493{¶29} The Ohio Supreme Court recently revisited the issue in State v. Champion, 106 Ohio St.3d 120, 2005-Ohio-4098, 832 N.E.2d 718, and expanded its earlier decisions in Bellman and Taylor. Champion was sentenced in 1978 to an indefinite prison term of two to five years as a result of his guilty plea to one count of gross sexual imposition. Id. at ¶ 2. His GSI sentence was ordered to be served concurrently with two other sentences. Id. After being paroled in 1989, he was convicted and returned to prison twice on other offenses. Id. The state argued that Champion was required to register as a sex offender. Id. The Champion court disagreed, concluding that “[a] person whose prison term for a sexually oriented offense was completed before July 1, 1997, is not required to register under R.C. 2950.04(A)(1)(a) or periodically verify a current address under R.C. 2950.06(A), even if the person returns to prison on a parole violation for a term served concurrently with the sexually oriented offense.” Id. at syllabus. The Supreme Court recognized that former R.C. 2950.04 had no application to Champion and could not require him to register under Megan’s Law due to his release prior to July 1,1997. Id. at ¶ 11.
{¶ 30} Like the defendants in Bellman, Taylor, Benson, and Champion, although appellant was properly classified as a sexual predator, he was released from prison prior to July 1, 1997, and, as a result, does not fit within any of the categories of R.C. 2950.04(A)(1) requiring registration under Megan’s Law. The trial court had no authority to impose registration requirements under Megan’s Law. This court should grant appellant the remedy to which he is entitled. Therefore, I respectfully dissent. I would sustain appellant’s first assignment of error and reverse the decision of the trial court.